DETAILED ACTION
	Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1, drawn to a tissue bioreactor, classified in C12M 21/00.
II.	Claims 6-13, drawn to a bioreactor, classified in C12M 21/00.
III.	Claim 14, drawn to a bioreactor, classified in C12M 21/00.
IV.	Claims 2-5, drawn to a method of reproducing the biological conditions in a mammalian joint, classified in C12N 5/0697.
V.	Claims 15-18, drawn to a method of reproducing the biological conditions in a mammalian joint, classified in C12N 5/0697.

The inventions are independent or distinct, each from the other because:
Inventions Group I, Group II and Group III are directed to distinct apparatus.  The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other 

Inventions Group IV and Group V are directed to distinct processes.  The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that Group IV (claim 2) requires circulating hypoxic cell culture medium through a first fluidic passageway and circulating a normoxic cell culture medium through a second fluidic passageway, which is not required of Group V.  Group V (claim 15) requires circulating a first normoxic medium through an upper part of a first reactor, circulating a second normoxic medium through an upper part of a second reactor chamber, and circulating a third normoxic medium through an upper part of a third reactor chamber, which is not required of Group II.  Thus, the methods have different modes of operation. 

Inventions Group I and Group IV are related as process (Group IV) and apparatus (Group I) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as the apparatus disclosed by Zal et al., (see FIGs. 2-6B) ( US 2012/0040453; see PTO-892).  Zal teaches a cell culture bioreactor comprising a semi-permeable membrane (6), first and second openings (9) to the upper culture chamber (7), oxygen injection device (20), and a circulation device (21) that circulates oxygen-carrying molecules (2) (paragraphs [0124], [0147], [0179] and [0184]), wherein the upper culture chamber (7) comprises an inflow port (second fluidic passageway) to allow fresh medium (normoxic medium) to be supplied to the upper culture chamber and an outflow port (first fluidic passageway) to allow spent culture medium (hypoxic medium) to be removed (paragraphs [0002] and [0184]).

Inventions Group I and Group V are related as process (Group V) and apparatus (Group I) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as 

Inventions Group II and Group IV are related as process (Group IV) and apparatus (Group II) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as the apparatus disclosed by Zal et al., (see FIGs. 2-6B) ( US 2012/0040453; see PTO-892).  Zal teaches a cell culture bioreactor comprising a semi-permeable membrane (6), first and second openings (9) to the upper culture chamber (7), oxygen injection device (20), and a circulation device (21) that circulates oxygen-carrying molecules (2) (paragraphs [0124], [0147], [0179] and [0184]), wherein the upper culture chamber (7) comprises an inflow port (second fluidic passageway) to allow fresh medium (normoxic medium) to be supplied to the upper culture chamber and an outflow port (first fluidic passageway) to allow spent culture medium (hypoxic medium) to be removed (paragraphs [0002] and [0184]).

Inventions Group II and Group V are related as process (Group V) and apparatus (Group II) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as 

Inventions Group III and Group IV are related as process (Group IV) and apparatus (Group III) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process for scaling up and expanding a cell line in order to prepare a master cell bank.

Inventions Group III and Group V are related as process (Group V) and apparatus (Group III) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process for scaling up and expanding a cell line in order to prepare a master cell bank.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case at least reasons (a) and (c) apply.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/EVELYN Y PYLA/Examiner, Art Unit 1633